The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 12, 2014

                                       No. 04-13-00708-CR

                                    Enrique GONZALEZ, Jr.,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. 12-CRD-36
                         Honorable Ana Lisa Garza, Judge Presiding


                                          ORDER
        Appellant is represented on appeal by retained attorney Ms. Marisol Carvajal-Garcia.
Appellant’s brief was originally due on February 10, 2014. On February 10, 2014, Ms. Carvajal-
Garcia filed a motion requesting an extension of time in which to file appellant’s brief thirty days
after a corrected reporter’s record is filed. Ms. Carvajal-Garcia also filed a letter with this court
stating the names of the attorneys in a record of a hearing transcribed by Ms. Leticia Escamilla
are incorrect “making it difficult to make reference to the proper question and answer.” Ms.
Carvajal-Garcia asserts she will send a separate letter to Ms. Escamilla stating the exact changes
that need to be made. Ms. Carvajal-Garcia asks this court “to make a formal written request . . .
for an amended transcript.”

       The motion for extension of time is GRANTED and Ms. Carvajal-Garcia is hereby
ORDERED to file appellant’s brief within thirty days of the filing of a corrected reporter’s
record by Ms. Escamilla. NO FURTHER EXTENSIONS WILL BE GRANTED.

        Ms. Carvajal-Garcia’s request that this court order Ms. Escamilla to file a corrected
reporter’s record is DENIED. Texas Rule of Appellate Procedure 34.6(e) provides for
“Inaccuracies in the Reporter’s Record”:

       (1) Correction of Inaccuracies by Agreement. The parties may agree to correct an
       inaccuracy in the reporter's record, including an exhibit, without the court
       reporter’s recertification.
       (2) Correction of Inaccuracies by Trial Court. If the parties cannot agree on
       whether or how to correct the reporter’s record so that the text accurately
       discloses what occurred in the trial court and the exhibits are accurate, the trial
       court must--after notice and hearing--settle the dispute. If the court finds any
       inaccuracy, it must order the court reporter to conform the reporter's record
       (including text and any exhibits) to what occurred in the trial court, and to file
       certified corrections in the appellate court.

       (3) Correction After Filing in Appellate Court. If the dispute arises after the
       reporter’s record has been filed in the appellate court, that court may submit the
       dispute to the trial court for resolution. The trial court must then proceed as under
       subparagraph (e)(2).

TEX. R. APP. P. 34.6(e).

        Ms. Carvajal-Garcia does not indicate whether she has conferred with the State regarding
the alleged inaccuracies; therefore, there is, as yet, no “dispute.”

       Accordingly, Ms. Carvajal-Garcia is hereby ORDERED to confer with the State
regarding the changes she believes are necessary no later than February 18, 2014.

        Assuming Ms. Carvajal-Garcia and the State can agree to any changes, Ms. Carvajal-
Garcia is further ORDERED to provide Ms. Escamilla with a written agreed request for a
corrected reporter’s record no later February 19, 2014. Ms. Carvajal-Garcia is also ORDERED
to provide this court with a copy of the request no later than February 19, 2014.

    Upon receipt of the request for a corrected reporter’s record, Ms. Escamilla is hereby
ORDERED to file the corrected record no later than February 28, 2014.

         If Ms. Carvajal-Garcia and the State cannot agree to any changes, Ms. Carvajal-Garcia is
hereby ORDERED to file with this court a motion requesting this court to submit the dispute to
the trial court for resolution no later than February 19, 2014.



                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court